Citation Nr: 1214331	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  05-38 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for degenerative joint disease of the lumbar spine, with left leg weakness, prior to June 26, 2008.

2.  Entitlement to an evaluation in excess of 60 percent for degenerative joint disease of the lumbar spine, with left leg weakness, from June 26, 2008.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to February 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran was scheduled to appear at a Board hearing in January 2009 pursuant to his request on his substantive appeal for such a hearing.  However, the Veteran failed to report to the hearing as scheduled.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  This matter was previously before the Board in February 2009 and March 2010 at which times the case was remanded for additional development.  The matter is once again before the Board.

The issue of entitlement to service connection for erectile dysfunction, as secondary to service-connected degenerative joint disease of the lumbar spine with left leg weakness has been raised by the record.  In this regard, the Veteran reported at an August 2010 VA examination that he has had erectile dysfunction over the last seven to eight years which he said he thought was due to his back disability.  As this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

It is evident based on a review of the claims file that the file is incomplete and that outstanding pertinent records must be obtained before the Board can render a proper decision in this appeal.  In this regard, the virtual VA system is showing that the RO granted an increased rating, to 60 percent, for the Veteran's lumbar spine disability in September 2008 and assigned an effective date of June 26, 2008, which is the noted date that the Veteran filed a claim for an increased rating.  Unfortunately, neither the June 2008 increased rating claim nor the July 21, 2008, VA examination report from VA Pacific Islands Health Care System, Honolulu, Hawaii, that the RO referred to in rendering the September 2008 rating determination are presently available for review.  This evidence must be obtained and associated with the Veteran's claims file prior to the Board making an informed decision in this appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Also, clarification is required regarding the Veteran's accredited representative.  In this regard, the claims file contains a VA Form 21-22 signed and dated by the Veteran in March 2005 authorizing Disabled American Veterans to represent him.  However, the September 2008 rating decision as shown in the Virtual VA system lists Veterans of Foreign Wars of the US as the representative.  The RO must therefore ensure that the claims file contains a VA Form 21-22 that accurately reflects who the Veteran's accredited representative is.   

While the Board regrets the additional delay, the Veteran's claims for increased evaluations in excess of 40 percent for degenerative joint disease of the lumbar spine, with left leg weakness, prior to June 26, 2008, and in excess of 60 percent, from June 26, 2008, must be remanded in order to ensure that due process is followed and that there is a complete record upon which to decide such claims so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Based on the foregoing, the case is REMANDED for the following action:

1.  Obtain clarification as to who the Veteran's accredited representative currently is and update the claims file accordingly via VA Form 21-22.  

2.  Take appropriate action to obtain any identified relevant outstanding VA or private treatment records, to specifically include the July 21, 2008, VA examination report from VA Pacific Islands Health Care System, Honolulu, Hawaii.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, readjudicate the claims for increased evaluations in excess of 40 percent for degenerative disc disease of the lumbar spine, with left leg weakness, prior to June 26, 2008, and in excess of 60 percent, from June 26, 2008.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



